53 N.J. 344 (1969)
250 A.2d 747
LAWRENCE H. ROSENTHAL, INDIVIDUALLY AND t/a INDUSTRIAL REALTY AND FEIST & FEIST, A NEW JERSEY CORPORATION, PLAINTIFFS-APPELLANTS,
v.
ART METAL, INC., ETC., AND GENERAL DYNAMICS CORPORATION, ETC., DEFENDANTS-RESPONDENTS.
The Supreme Court of New Jersey.
Argued March 5, 1969.
Decided March 17, 1969.
Mr. Edwin H. Stern argued the cause for appellant, Feist & Feist (Messrs. Hellring, Lindeman & Landau, attorneys).
Mr. Joel Sondak argued the cause for appellant Lawrence H. Rosenthal (Messrs. Okin, Okin & Sondak, attorneys; Messrs. Schechner & Targan, of counsel).
Mr. William L. Dill, Jr., argued the cause for respondent General Dynamics Corp. (Messrs. Stryker, Tams & Dill, attorneys; Mr. W. Hunt Dumont, of counsel).
Mr. Richard R. Hellstern argued the cause for respondent Art Metal. Inc. (Messrs. Lowenstein, Sandler, Brochin & Kohl, attorneys; Mr. Murry D. Brochin and Mr. Richard R. Hellstern, of counsel).
PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Appellate Division, 101 N.J. Super. 156.
For affirmance  Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  6.
For reversal  None.